EXHIBIT (m)(1)(b) SCHEDULE A EATON VANCE GROWTH TRUST CLASS A DISTRIBUTION PLAN March7, 2011 Name of Fund Adoption Date Eaton Vance-Atlanta Capital Focused Growth Fund October 20, 2003 Eaton Vance-Atlanta Capital SMID-Cap Fund October 20, 2003 Eaton Vance Focused Growth Opportunities Fund March7, 2011 Eaton Vance Focused Value Opportunities Fund March7, 2011 Eaton Vance Multi-Cap Growth Fund June 23, 1997 Eaton Vance Richard Bernstein Multi-Market Equity Strategy Fund August 9, 2010 Eaton Vance Worldwide Health Sciences Fund June 23, 1997 A-1
